Case 2:19-cv-00390-JRG Document 63-3 Filed 07/13/20 Page 1 of 2 PageID #: 1806




          Exhibit B
         Case 2:19-cv-00390-JRG Document 63-3 Filed 07/13/20 Page 2 of 2 PageID #: 1807


Hellreich, Jaclyn

From:                             Cole, Dash
Sent:                             Tuesday, June 16, 2020 10:17 AM
To:                               Ray, Brent; Kurlancheek, Dara; Ramsey, Lida
Cc:                               Auth, Dorothy; Wizenfeld, Howard; Augelli, John; Russo, Michael
Subject:                          TriOptima v. Quantile - Claim Narrowing M&C Summary


Brent,

Thank you for meeting and conferring with us yesterday regarding narrowing the number of asserted claims in the
case. As we noted, the large number of asserted claims will be a significant burden on the parties during the claim
construction process and beyond, and courts routinely require patentees to limit the number of asserted claims during
this phase of the case. Entering into the Model Order now will allow the parties to have an understanding regarding the
dates and procedures by which the number of asserted claims will be reduced. You indicated that you will review the
Model Order and get back to us later this week regarding whether TriOptima would agree to the Model Order or will
refuse to negotiate the Model Order. We look forward to hearing your position.

Thanks,
Dash

Dash Cole
Associate
Cadwalader, Wickersham & Taft LLP
200 Liberty Street, New York, NY 10281
Tel: +1 (212) 504-6755 | Fax: +1 (212) 504-6666
David.Cole@cwt.com | www.cadwalader.com




                                                           1
